     Case 2:18-ap-01233-NB              Doc 27 Filed 04/01/19 Entered 04/01/19 13:33:05        Desc
                                         Main Document     Page 1 of 3


1      Debra I. Grassgreen (CA Bar No. 169978)
       Malhar S. Pagay (CA Bar No. 189289)
2      James K.T. Hunter (CA Bar No. 73369)
       PACHULSKI STANG ZIEHL & JONES LLP
3      10100 Santa Monica Blvd., 13th Floor
       Los Angeles, California 90067
4      Telephone: 310/277-6910
       Facsimile: 310/201-0760
5      E-mail: jhunter@pszjlaw.com

6      Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
       Trustee for the Bankruptcy Estate of Layfield & Barrett, APC
7
8
 9                                      UNITED STATES BANKRUPTCY COURT
10                                       CENTRAL DISTRICT OF CALIFORNIA
11                                                LOS ANGELES DIVISION
12
13
       In re:                                               Case No.: 2:17-bk-19548-NB
14
       LAYFIELD & BARRETT, APC,                             Chapter 11
15
                                            Debtor.
16
17     RJCHARD M. P ACHULSKI, Chapter 11                    Adv. Case No.: 2:18-ap-01233-NB
       Trustee for the bankruptcy estate of Layfield &
18     Barrett, APC,                                        STIPULATION TO DISMISS
                                                            ADVERSARY ACTION WITH
19                                  Plaintiff,              PREJUDICE AS TO DEFENDANT
                                                            JEFFERY YOUNG
20     vs.
21     JEFFERY YOUNG, CONAL DOYLE,
       WILSHIRE LAW FIRM, PLC, BABAK
22     BOBBY SAADIAN, NEIFERT KHORSHID,
       a professional law corporation, and DOES I
23     through 10,
24                                  Defendants.
25

26              Pursuant to Federal Rule of Civil Procedure 41(a), made applicable herein pursuant to
27     Federal Rule of Bankruptcy Procedure 7041, Plaintiff, Richard M. Pachulski, as Chapter 11 Trustee
28      for Layfield & Barrett, APC, and Defendant, Jeffery Young, herein stipulate to the dismissal of the

       DOCS_LA:320645.1 51414/001
               Case 2:18-ap-01233-NB           Doc 27 Filed 04/01/19 Entered 04/01/19 13:33:05           Desc
                                                Main Document     Page 2 of 3


           1     above-captioned adversary proceeding with prejudice.

          2
          3
                Dated:     March 31, 2019                                      F GARY R. WALLACE
          4
          5
                                                             By
          6
          7                                                           Attorneys for Jeffery Young
          8
           9
          10     Dated: April 1,2019                         PACHULSKI STANG ZIEHL & JONES LLP
          11
                                                             By        /s/ James K.T. Hunter
          12
                                                                      James K.T. Hunter
&!I l
..,j
          13
    ...
:,:
"' <
N�
                                                                      Attorneys for Plaintiff Richard M. Pachulski,
          14                                                          Chapter 11 Trustee for the bankruptcy estate of
z �
0   ?.

< 0
!- t:
ti'.)<
          15                                                          Layfield & Barrett, APC

          16
          17
          18
          19
          20
          21

          22
          23
          24

          25
          26

          27
          28
                                                                  2
                 DOCS_LA:320645.1 51414/00 I
         Case 2:18-ap-01233-NB                   Doc 27 Filed 04/01/19 Entered 04/01/19 13:33:05                                     Desc
                                                  Main Document     Page 3 of 3

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO DISMISS ADVERSARY
ACTION WITH PREJUDICE AS TO DEFENDANT JEFFERY YOUNG will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 1, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
        a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       James KT Hunter jhunter@pszjlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                          , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 1, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY
Honorable Neil W. Bason
U.S. Bankruptcy Court
255 E. Temple Street, Room 940
Los Angeles, CA 90012
Attn: Mail Room Clerk-Judges Copies

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 1, 2019                Myra Kulick                                                     /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:317360.1 51414/001
